Case 1:20-cv-23589-DPG Document 1 Entered on FLSD Docket 08/28/2020 Page 1 of 2



                                               TH E
                              U N IT E D STA TE S D IST R IC T C O U R T                             FILED BY             D.C.
                                                        FO R THE
                              SO U TH ER N D IST R IC T O F FLO R ID A                                    Atls 27 2020
                                                     M iam iDivision
                                                                                                          tralLutl'lctex
                                                                                                          c D.OFFLA.-MIAMI
                                                                                                          S.

  Lam ontCollins

                   Plaintiff

  City ofM iam iwtcityh'5.Off-
                             icerKenneth Lewis;OfficerW andlerPhilippe'
                                                                      ,DoubletreeGrand
  H otelSûD TG H''

                   Dtlfendantts)
         (.1ty ofNzzllalnlN'layoll1ancls kualcz. sualeztttlnAlalnlk'o:.i20111
                                                                     -
          '--
         C ltq.o k'lalul1 torney N/-1
              -
                f N 1-   - At        -ctoriaNz
                                             lendez-
                                                   .lqlyt'
                                                         (i
                                                        ....)
                                                            .up'
                                                               11
                                                                -an41
                                                                -   -gov.,çJ)!
                                                                    -.       ,T!         .




                                               'N O TICE O F C LA IM
  Claim in writing:Plaintif-
                           fbringsThisClaim in W riting,priorto tiling CivilSuitagainstThe
  City ofM iam i-tcity''5

   1a.   RELA TED TO TH E CITY O F M lA M 1:
         The Plaintiffseeksm onetarydamagesin excessof$200,000 forpatterrfcustom ofCity of
  M iam iPolicelnternalAffairsInvestigationsthatvalidateOfficerviolationsofDepartmental
  Policy,andTheConstitutionalRightsofplaintifftcitizens).Plaintit-
                                                                 falsoseeksdamagesfor
  Defendant:city'lack ofSupervision/Training ofOfticers.

  lb      Related to ''
                      l'he ûrity ot-Nz
                                     lianli.l'laintil-
                                                     l-is stling ûrity t'
                                                                        )'
                                                                         (-Nlial-
                                                                                niPoliee llepartnlent
  (lfticers Kenneth I-,eNvisand R'andlerPhilippe in their(lfficialC apaeities as ()       ?ity ofYlianziLanr
  L-nforcelzlentt'
                 ll-l
                    x
                    ieel-salld seelkslnonetary dal-
                                                  nagesin al3WXCCSSan-lotlntOf$A20().()()()forillegal
  detainnlent-and l-
                   alse arrestunder-l-he I'   t'
                                               otlrth A lnendlment,and violatiol)ofhis l7
                                                                                        t'qtlalProtection
  and l-
       lue Proeess Rights tlndel''l'lAe l,
                                         -otlrteelltllxz
                                                       Nnzelldnlent.

          '
          r
          ï(-
          , .(.
              )p#'(.
                   )1-t-.
                        't-
                          ll'
                            nplaintto bcl'
                                         lle()
                                             lisattachcd vvithotltatt:1chl11e111s,'l::
                                                                                     'X@'
                                                                                        1ll.
                                                                                           '
                                                                                           )1''
                                                                                              1'
                                                                                               S.

  2.     A N otice and Paperhasbeen served by certitied m ailupon:The Florida D epartm entof
  FinancialServices,The M ayorofM iamiFrancesSuarez.




     tl'
       aootnotesareto L
                      neread aspartot-the sentence-and are hereby attached to and incorporated herein.
Case 1:20-cv-23589-DPG Document 1 Entered on FLSD Docket 08/28/2020 Page 2 of 2


                               ï.
           '



  By.

  Lam ontCollins,born in Louisville,K Y 40203.
  Claim antSocialSecurity as required by FLA .STA T:XXX-XX-XXXX
  Claim antContact'
                  .dçshqèvl
                       .   ) qqtlinâ.
                                    =
                                    (
                                    '#'A'
                                        -g-l
                                           )é)o.c:m

  NO TICE OF SERVICE:
  Ihereby certify ThisDocumentin itsentirety,aswellasTheAttachments,have been sentby certified
  m ailore-mailwhere e-m ailaddressesare indicated on attached Service List;Pursuantto Florida State
  Statute 768.28(7).



  SERV ICE LIST:

  City ofM iam iM ayorFrancisSuarez
  3500 Pan Am erican Drive
  M iam i,Florida 33l33
  fstlareztz'
            m iarniplyw em -




  City ofM iamiAttorney
  V ictoria M endez
  444 S.W .2'  'dAvenue, Suite945
  M iam i,Florida 33l30
  lau''
      #il'lniam igovxoln
                 -




  Service ofProcess:Jimmy Patronis
  Florida DepartmentofFinancialServices
  200 EastGainsStreet
  Tallahassee,Florida32399-0307
